Citation Nr: 0601981	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis, status post right knee injury, currently 
evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
traumatic arthritis, status post right knee injury, evaluated 
as 10 percent disabling.

In May 2005, the veteran was afforded a hearing before P. M. 
DiLorenzo, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's traumatic arthritis, status post right knee 
injury, is productive of extension to 0 degrees and flexion 
to 140 degrees, with pain, but not ankylosis or instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis, status post right knee injury, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that a rating in excess of 10 percent is 
warranted for his traumatic arthritis, status post right knee 
injury.  During his hearing, held in May 2005, he essentially 
testified that he had a great deal of right knee pain, and 
that his right knee gives out.  He stated that he requires a 
right total knee replacement that cannot be undertaken 
because he has a blood disorder.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran's service medical records indicate that in 
December 1949 he had an accident while playing basketball.  
He was diagnosed with chronic bursitis, and was thought to 
have a medial meniscus tear.  He underwent an arthrotomy 
right knee, removal of infrapatellar fat pad. In July 1951, 
he was diagnosed with right knee arthritis.  See 38 C.F.R. § 
4.1.

In November 1952, the RO granted service connection for 
traumatic arthritis of the  right knee.  The RO assigned a 10 
percent evaluation for this disability.  In March 2004, the 
veteran filed a claim for an increased rating.  In July 2004, 
the RO denied the claim.  The veteran has appealed.

The RO has evaluated the veteran's right knee arthritis 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5260.  The hyphenated diagnostic 
code in this case indicates that arthritis due to trauma 
under diagnostic code 5010 is the service-connected disorder, 
and it is rated as if limitation of flexion under diagnostic 
code 5260 were the residual condition.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  Under 38 
C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is warranted 
where knee flexion is limited to 30 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The relevant medical evidence for consideration in this case 
includes VA outpatient treatment reports, dated in 2004.  A 
March 2004 report notes that the veteran reported a history 
of chronic knee pain, and that he denied problems with 
walking or balance, or tingling or weakness in his 
extremities.  

A VA examination report, dated in June 2004, shows that the 
veteran complained of constant pain in his right knee at a 
level of four.  He also complained of decreased right knee 
motion, and intermittent swelling.  He denied having any 
laxity.  On examination, the right knee had 0 degrees of 
extension, and 140 degrees of flexion.  There was no painful 
motion.  There was mild crepitus.  There was no erythema, 
effusion, or joint heat.  An accompanying X-ray report notes 
advanced changes of degenerative joint disease, probable 
osteocartilaginous loose body in the anterior aspect, 
enthesophytes of the right patella and right anterior tibial 
tubercle, and possible ossification of the medial collateral 
ligament.  The diagnosis was status post remote right knee 
injury and medial meniscectomy with post traumatic arthritis 
and painful motion.

The Board finds that a rating in excess of 10 percent under 
DC 5260 is not warranted.  The only recorded range of motion 
for the right knee is found in the June 2004 VA joints 
examination report, which shows that the veteran had flexion 
to 140 degrees.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256 (2004), a 20 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion.  Under 38 C.F.R. § 
4.71a, DC 5257, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  Under 38 
C.F.R. § 4.71a, DC 5261 (2004), a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  
Under 38 C.F.R. § 4.71a, DC 5262, a 20 percent evaluation is 
assignable for "Tibia and fibula, impairment of: Malunion of: 
With moderate knee or ankle disability."

However, in this case there is no evidence of ankylosis of 
the right knee.  As previously stated, the only recorded 
range of motion in the right knee is in the June 2004 VA 
joints examination report, which shows that the veteran had 
extension to 140 degrees.  With regard to DC 5257, the June 
2004 VA joints examination report shows that the veteran 
denied laxity, and that the medial and lateral collateral 
ligaments, and the anterior and posterior ligaments, were 
intact.  With regard to DC 5262, there is no evidence of a 
malunion of the tibia and fibula.  Accordingly, the criteria 
for a rating in excess of 10 percent under DC's 5256, 5257, 
5261, and 5262 have not been met.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

With regard to DCs 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, the 
June 2004 VA examination report notes that there was no pain 
on motion on examination.  In summary, there is no medical 
evidence showing that the veteran has such symptoms as muscle 
atrophy, neurological impairment or incoordination.  In this 
regard, the Board notes that the claims file contains reports 
from Thomas P. Vasileff, M.D., dated in October 2004, and W. 
Laurence Wickler, M.D., dated in January 2004, which indicate 
that the veteran requires a right knee replacement.  However, 
neither of these reports contains any findings whatsoever.  
The Board finds that, when the ranges of motion in the right 
knee are considered together with the evidence of functional 
loss due to right knee pathology, the evidence does not 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  However, as discussed 
above, no instability of the veteran's right knee was 
demonstrated on VA examination in 2004; therefore, a separate 
rating for instability is not warranted.  Again, the veteran 
denied laxity, and the medial and lateral collateral 
ligaments and the anterior and posterior ligaments were 
intact.  

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, range of motion of the right knee does not meet 
the criteria for a 0 percent rating under DC 5260 or 5261, 
i.e., flexion limited to 60 degrees or extension limited to 5 
degrees.  Additionally, to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14.

Based on the foregoing, the Board finds that the evidence 
shows that a rating in excess of the currently assigned 10 
percent is not warranted for the veteran's traumatic 
arthritis, status post right knee injury.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in June 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, and the statement of the case 
(SOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Form 21-4142) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination covering the disorder on appeal.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for traumatic arthritis, 
status post right knee injury, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


